DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4-5, 7-8 recites the limitation "axially-spaced fluid jets".  There is insufficient antecedent basis for this limitation in the claim. The limitation of axially-spaced has been deleted from claim 1 and therefore, creates a clarity issue when referenced in claims 4-5 and 7-8. For purposes of examination, the fluid jets of claim 1 are considered the same as the axially-spaced fluid jets of claims 4-5 and 7-8. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 14, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnette et al. (US 2011/0015564 A1).
With regard to claim 1, Bonnette discloses An aspiration medical device (fig 18), comprising: a tubular member (12c)  having a distal end region and defining an inflow orifice (116) adjacent to the distal end region; and an aspiration member disposed (52c) within the tubular member, the aspiration member having a plurality of fluid jets formed therein (see fig. 17, 112a-n and 122a-2, 106a-n); wherein the aspiration medical device has a longitudinal axis and wherein the plurality of fluid jets and spaced apart along the longitudinal axis (122a-n are spaced along the longitudinal axis from 112a-n and 106a-n).
With regard to claim 4, Bonnette discloses wherein the plurality of axially-spaced fluid jets (106a-n, 112a-n, 122a-n) are designed to infuse fluid within the tubular member in a proximal direction (106a-n). 
With regard to claim 5, Bonnette discloses wherein the plurality of axially spaced fluid jets are designed to infuse fluid within the tubular member in a direction that is offset from a longitudinal axis of the aspiration member at an angle (112a-n). 
With regard to claim 7, Bonnette disclose wherein the plurality of axially spaced fluid jets are axially aligned along the aspiration member (see 122a-n and 112a-n). 
With regard to claim 8, Bonnette discloses wherein at least some the plurality of axially spaced fluid jets are circumferentially offset from one another along the aspiration member (see between orifices a-n of 112, 122, and 106). 
With regard to claim 14 and 19, Bonnette discloses An aspiration catheter (Fig. 18), comprising: a catheter shaft (12c) defining a lumen; an aspiration member (52c) disposed within the lumen, the aspiration member including a longitudinally-extending shaft portion and a plurality of fluid jet orifices (106a-n, 112a-n, 122a-n) disposed along the longitudinally-extending shaft portion; and wherein the plurality of fluid jet orifices includes a first fluid jet (112a-n) orifice and a second fluid jet orifice (122a-n) disposed distally of the first fluid jet orifice and infusing a fluid through the plurality of fluid jet orifices to aspirate the stenosis (98).
With regard to claim 15, Bonnette discloses wherein the catheter shaft has a distal end and an inflow orifice (116) disposed proximally of the distal end (40). 
With regard to claim 16 and 20, Bonnette discloses wherein the plurality of fluid jet orifices are designed to infuse fluid within the lumen in a proximal direction (106a-n). 


Claim(s) 1, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokolik (US 2,568,566).
With regard to claim 1, Sokolik discloses An aspiration medical device (fig 2), comprising: a tubular member (16/17)  having a distal end region and defining an inflow orifice (30) adjacent to the distal end region; and an aspiration member disposed (see inner tube surrounding lumen 25 in Fig. 1) within the tubular member, the aspiration member having a plurality of fluid jets formed therein (26); wherein the aspiration medical device has a longitudinal axis and wherein the plurality of fluid jets and spaced apart along the longitudinal axis (see Fig. 2). 

With regard to claim 14 and 19, Sokolik discloses An aspiration catheter (Fig. 1 and 2), comprising: a catheter shaft (17) defining a lumen; an aspiration member (see inner tube surrounding lumen 25 in Fig .1) disposed within the lumen, the aspiration member including a longitudinally-extending shaft portion and a plurality of fluid jet orifices (26) disposed along the longitudinally-extending shaft portion; and wherein the plurality of fluid jet orifices includes a first fluid jet (one of 26) orifice and a second fluid jet orifice (another of 26) disposed distally of the first fluid jet orifice and infusing a fluid through the plurality of fluid jet orifices to aspirate the stenosis (functional language, by teaching the recited structure, the device would be capable of aspirating the stenosis).



.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisel et al. (US 2008/0275383 A1).

Claim 1-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisel et al. (US 2008/0275383 A1) in view of Wang (US 5,425,723).

With regard to claim 1, Weisel discloses An aspiration medical device (Fig. 2), comprising: a tubular member (12) having a distal end region and defining an inflow orifice (24) adjacent to the distal end region; and an aspiration member (16) disposed within the tubular member (see Fig. 4 and 5), the aspiration member having a plurality of axially-spaced fluid jets formed therein (34, 36); wherein the aspiration medical device has a longitudinal axis and wherein the plurality of axially-spaced fluid jets and spaced apart along the longitudinal axis (34 and 36 are spaced axially along the longitudinal axis as they are directly across from one another in a cross-sectional view and are thus considered axially spaced. If applicant wishes to have the fluid jets simply spaced along the longitudinal axis (such as shown in Fig. 10 of Applicant’s present invention), claims would need to be modified to remove the term “axially spaced” so that the fluid jets are simply spaced along the longitudinal axis or recite a first fluid jet that is located distal or proximal to the second fluid jet along the longitudinal axis).
However, Weisel does not disclose the plurality of fluid jets being spaced apart along the longitudinal axis. 
Wang teaches a tubular member (32, Fig. 2 and 3-4) and an inner tubular member (38, considered the aspiration member) with a plurality of fluid jets formed thereon (48) wherein the fluid jets are spaced apart along the longitudinal axis (See  Fig. 3). These longitudinally spaced fluid jets could be added to the aspiration member of Weisel as they both provide fluid flow out of the fluid jets to provide more uniform distribution of flow (Col 1, lines 55-61). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weisel with the plurality of fluid jets that spaced along the longitudinal axis as taught by Want for the purpose of providing more uniform flow (Col 1, lines 55-61). 
With regard to claim 2, Weisel discloses wherein the tubular member has an outflow orifice disposed proximally of the inflow orifice (22). 
With regard to claim 3, Weisel discloses wherein the aspiration member has a closed distal end (closed by plug 18 as shown in Fig. 5).
claim 4, Weisel discloses wherein the plurality of axially-spaced fluid jets are designed to infuse fluid within the tubular member in a proximal direction (see Fig. 5, where fluid is shown as 48, [0038]).
With regard to claim 5 and 6, Weisel discloses wherein the plurality of axially-spaced fluid jets are designed to infuse fluid within the tubular member in a direction that is offset from a longitudinal axis of the aspiration member at an angle (see fluid lines 48 in Fig. 5, when fluid exits out the orifice 34 and 36 is it pushed at an angle off set from the longitudinal axis towards the proximal direction. The angle is greater than 0 but less than ninety).
With regard to claim 7, Weisel discloses An aspiration medical device (Fig. 11), comprising: a tubular member (12a) having a distal end region and defining an inflow orifice adjacent to the distal end region 23 (the distal end region can encompass an entire portion of the distal portion of the tubular member and can be defined in a variety of ways); and an aspiration member (17) disposed within the tubular member, the aspiration member having a plurality of axially-spaced fluid jets (34, 36, 102, 104) formed therein; wherein the aspiration medical device has a longitudinal axis and wherein the plurality of axially-spaced fluid jets and spaced apart along the longitudinal axis (34 is spaced along the longitudinal  axis from 102 and 36 is spaced along a longitudinal axis from 104); 
wherein the plurality of axially-spaced fluid jets are axially aligned along the aspiration member (see between 34 and 102/36 and 104).
With regard to claim 8, Weisel discloses wherein at least some of the plurality of axially-spaced fluid jets are circumferentially offset from one another along the aspiration member (34 and 36 are off set around the circumference of the aspiration member).
With regard to claim 9, Weisel discloses further comprising an outer sleeve (14) disposed along the tubular member.
With regard to claim 10, Weisel discloses wherein a fluid infusion lumen is defined between the outer sleeve and the tubular member (at 28).
With regard to claim 11, Weisel discloses wherein the distal end region of the tubular member includes an open distal end (see at 160).
With regard to claim 12, Weisel disclose wherein the distal end region of the tubular member includes an angled distal end (see portion 32 that is angled to be larger than the portion direction encompassed by 14).
With regard to claim 14, Weisel discloses An aspiration medical device (Fig. 16), comprising: a tubular member (12b) having a distal end region and defining an inflow orifice (24) adjacent to the distal end region; and an aspiration member (16b) disposed within the tubular member, the aspiration member having a plurality of axially-spaced fluid jets formed therein (162, 164); wherein the aspiration medical device has a longitudinal axis and wherein the plurality of axially-spaced fluid jets and spaced apart along the longitudinal axis (162, 164 are spaced axially along the longitudinal axis as they are directly across from one another in a cross-sectional view and are thus considered axially spaced. If applicant wishes to have the fluid jets simply spaced along the longitudinal axis (such as shown in Fig. 10 of Applicant’s present invention), claims would need to be modified to remove the term “axially spaced” so that the fluid jets are simply spaced along the longitudinal axis or recite a first fluid jet that is located distal or proximal to the second fluid jet along the longitudinal axis);
wherein the distal end region of the tubular member includes an open distal end (see at 160).
However, Weisel does not disclose the plurality of fluid jets being spaced apart along the longitudinal axis. 
Wang teaches a tubular member (32, Fig. 2 and 3-4) and an inner tubular member (38, considered the aspiration member) with a plurality of fluid jets formed thereon (48) wherein the fluid jets are spaced apart along the longitudinal axis (See  Fig. 3). These longitudinally spaced fluid jets could be added to the aspiration member of Weisel as they both provide fluid flow out of the fluid jets to provide more uniform distribution of flow (Col 1, lines 55-61). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weisel with the plurality of fluid jets that spaced along the longitudinal axis as taught by Want for the purpose of providing more uniform flow (Col 1, lines 55-61). 
With regard to claim 15, Weisel discloses wherein the catheter shaft has a distal end and an inflow orifice disposed proximally of the distal end (23).
With regard to claim 16, Weisel discloses wherein the plurality of fluid jet orifices are designed to infuse fluid within the lumen in a proximal direction (see fluid lines 110 that exit out of 34 and 102 and move in a proximal direction).
With regard to claim 17, Weisel discloses wherein the plurality of fluid jet orifices are designed to proximally infuse fluid within the lumen in a direction that is offset from a longitudinal axis of the shaft at an acute angle (see fluid lines 110 in Fig. 14, when fluid exits out the orifice 34 and 36 is it pushed at an angle off set from the longitudinal axis towards the proximal direction. The angle is greater than 0 but less than ninety).
With regard to claim 18, Weisel discloses further comprising an outer sleeve (14a) disposed along the catheter shaft, wherein a fluid infusion lumen (64a) is defined between the outer sleeve and the catheter shaft.
With regard to claim 19, Weisel discloses A method for aspirating material from a blood vessel, the method comprising: disposing an aspiration catheter adjacent to a stenosis (see fig. 14), the aspiration catheter comprising: a catheter shaft (12a) defining a lumen (at 27); an aspiration member (17) disposed within the lumen, the aspiration member including a longitudinally-extending shaft portion and a plurality of fluid jet orifices (34, 36, 102, 104) disposed along the longitudinally-extending shaft portion; and wherein the plurality of fluid jet orifices includes a first fluid jet orifice and a second fluid jet orifice disposed distally of the first fluid jet orifice (first orifice 102, second orifice 34 disposed distally of the first orifice); and infusing fluid through the plurality of fluid jet orifices to aspirate the stenosis (see infusion lines 110).
However, Weisel does not disclose the plurality of fluid jets being spaced apart along the longitudinal axis. 
Wang teaches a tubular member (32, Fig. 2 and 3-4) and an inner tubular member (38, considered the aspiration member) with a plurality of fluid jets formed thereon (48) wherein the fluid jets are spaced apart along the longitudinal axis (See  Fig. 3). These longitudinally spaced fluid jets could be added to the aspiration member of Weisel as they both provide fluid flow out of the fluid jets to provide more uniform distribution of flow (Col 1, lines 55-61). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weisel with the plurality of fluid jets that spaced along the longitudinal axis as taught by Want for the purpose of providing more uniform flow (Col 1, lines 55-61). 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisel et al. (US 2008/0275383 A1) in view of  Wang (US 5,425,723) and in further view of Martin (US 5,976,103).
With regard to claim 13, Weisel/Yang discloses the claimed invention except for a flared distal end.
Martin teaches a distal tip (88) that can be mace larger and having a proximal portion that is smaller that would fit within the tubular member (Col 5, linse39-45).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weisel/Yang with the flared distal end as taught by Martin because doing so is well known in the art and a change in proportions of the parts can be made without altering the overall function of the device (Col 5, lines 39-45).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783